Citation Nr: 1122015	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to the service-connected gunshot wound penetrating right chest with residual pleurisy and decreased resonance and scar (GSW residuals), and if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen the previously denied service connection claim based on a finding that no new and material evidence had been submitted.  

The Board acknowledges that the claim was subsequently reopened and denied on the merits in an April 2010 rating decision.  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As such, the issue on appeal is as stated on the first page of this decision.  

As discussed below, new and material evidence has been received sufficient to reopen the previously denied service connection claim for COPD, to include as secondary to the service-connected GSW residuals.  However, further development is necessary as to the issue of whether service connection is warranted for such disorder, or the merits of the claim.  Accordingly, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for COPD was denied in a July 2008 rating decision, he was notified of such denial and his appellate rights at that time, and he did not appeal from that determination within one year of notification.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for COPD.


CONCLUSION OF LAW

1.  The July 2008 denial of service connection for COPD was final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007 & 2010). 

2.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the Board's decision herein to reopen the previously denied service connection claim for COPD is completely favorable, no further action is required to comply with such provisions.  

The Veteran's service connection claim for COPD was initially denied in a July 2008 rating decision, based on a determination that the evidence failed to establish that the currently diagnosed COPD was related to service, or to the service-connected GSW residuals.  As the Veteran was notified of the adverse decision and did not appeal within one year, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007 & 2010).

In October 2009, the Veteran applied to reopen his previously denied claim.  As noted above, a threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; Wakeford, 8 Vet. App. at 239-40.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to exposure to chemicals including sulfur clouds from firing weapons during service.  Additionally, the Veteran has submitted two opinions, from a VA provider and a private provider, indicating a relation between the current COPD and such chemical exposure and the service-connected GSW residuals.  This evidence was not previously considered by agency decisionmakers, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether his COPD was incurred as a result of service, or as secondary to service-connected disability.  When presumed credible, this evidence raises a reasonable possibility of substantiating the claim for COPD.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the previously denied service connection claim for COPD is reopened.



REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's service connection claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his current COPD is secondary to his service-connected GSW residuals.  Alternatively, he contends that the current COPD is due to his exposure to chemicals during combat service in Korea, to include sulfur clouds while firing canons and other weapons, as well as fuels, fumes, and asbestos.  The Veteran relies on two opinions from his treating providers and unspecified medical treatises, which will be discussed below.  See, e.g., December 2009, February 2010, January 2011 statements.

While the Veteran's service records contain no documentation of exposure to chemicals during service, he is competent to report such exposure, as it is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, the Veteran engaged in combat with the enemy, and exposure to sulfur clouds, fuels, and fumes while firing and being in close-proximity to weapons appears consistent with the circumstances of such service.  As such, his lay testimony alone is sufficient to establish the occurrence of such in-service incidents.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  

In contrast, the Veteran has not indicated when or how he may have been exposed to asbestos during service, and there is no indication that such exposure would be consistent with the circumstances of his combat service.  As such, his lay testimony alone is not sufficient to establish asbestos exposure.  See id.  Moreover, there is no diagnosis of asbestosis, and no competent evidence of record indicating that the current COPD may be due to asbestos exposure during service.  Rather, the opinions submitted by the Veteran refer to exposure to sulfur clouds during service.

In connection with the previous denial of the Veteran's claim, a June 2008 VA examiner opined that the current COPD was less likely than not caused by the service-connected GSW residuals.  She reasoned that the Veteran was a long-term smoker, with 1-1.5 packs per day for 30-35 years, and he had symptoms of diffuse bilateral lower lobe wheeze and coughing up clear sputum, which the examiner stated were consistent with smoking.  The examiner further reasoned that the Veteran's pulmonary function tests during the VA examination revealed obstructive ventilator impairment responsive to bronchodilator, and COPD from GSW residuals would not respond to bronchodilators.  This examiner did not address any effects of sulfur exposure during service, as the Veteran had not raised this issue at that time.

The Board notes that a February 2006 VA treatment record reflects no significant bronchodilator response during pulmonary function testing.  However, a January 2008 private pulmonary function test conducted by Dr. M.B. was interpreted as showing a good response to bronchodilator.  The VA and private opinions submitted by the Veteran do not expressly refer to bronchodilator response.

A treating VA provider and a treating private provider have both opined that the Veteran's current COPD is related to his GSW residuals and/or to his reported sulfur exposure during combat.  However, neither of these providers gave a rationale for these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against contrary opinions); Nieves v. Rodriguez, 22 Vet. App. 295 (2008) (stating that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Additionally, it is unclear whether these providers were aware of the results of the Veteran's previously pulmonary function studies, or of his significant smoking history.  As such, these opinions are insufficient to establish entitlement to service connection.

The Veteran also refers to unspecified medical treatises for the proposition that "fibrosis coupled with pleural plaques is a disease more commonly associated with risk-exposure to chemicals, fuels, fumes, and asbestos."  See May 2010 notice of disagreement, July 2010 substantive appeal.  He asserts that his treating providers relied on such treatises, but this is not indicated in their opinions.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts).   

There is also an indication that pertinent VA and private treatment records remain outstanding.  Specifically, the Veteran has received treatment for his lung disorders at VA facilities in Detroit, Michigan; Ann Arbor, Michigan (including hospitalization); at the VA Outpatient Clinic in Pasco, Florida; and at the VA Medical Center in Tampa, Florida.  The most recent VA treatment records in the claims file are dated in September 2006, with the exception of the March 2010 opinion from the VA treating provider.  It is unclear whether all inpatient and outpatient records, to include the results of all pulmonary diagnostic studies (such as x-rays and computerized tomography scans), have been obtained.  Furthermore, the Veteran has received private treatment for his lung disorder from Dr. M.B. (providing January 2008 pulmonary function test results) and from Dr. D.J.S. (indicating current treatment in a July 2010 opinion letter).  No further records have been requested or obtained from these private providers.

As such, upon remand, the Veteran should be requested to identify all treatment for his COPD, and to provide an authorization and release for any non-VA providers.  Thereafter, requests should be made for all outstanding VA and private records, to include both inpatient and outpatient records, and all diagnostic testing results.  

After all identified, available records have been associated with the claims file, the Veteran should be scheduled for a new VA examination concerning his COPD.  The examiner should offer an opinion as to whether such disorder was incurred or aggravated by the service-connected GSW residuals.  Additionally, the examiner should offer an opinion as to whether the COPD was incurred as a result of the Veteran's exposure to sulfur, fuels, and/or fumes during combat service.  All lay and medical evidence of record should be considered.  In particular, the Veteran's significant smoking history, all current and prior diagnostic studies (x-rays, pulmonary function tests, etc.), and all prior medical opinions should be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran to identify any providers who have treated him for his claimed lung disorder, including but not limited to Dr. M.B. in January 2008 and Dr. D.J.S. in July 2010; and to complete an authorization and release form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to the identified private providers and any records from VA facilities in Detroit, Michigan; Ann Arbor, Michigan; Pasco, Florida; and Tampa, Florida.  All inpatient and outpatient records, as well as all the results of all diagnostic studies (x-rays, computer tomography scans, pulmonary function tests, etc.) should be requested.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current COPD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner is requested to respond to the following questions, based on consideration of all lay and medical evidence of record.  In particular, the examiner should consider the Veteran's significant smoking history, as well as all current and prior diagnostic studies (x-rays, pulmonary function tests, etc.), and all prior medical opinions.  See June 2008 VA examination report; March 2010 VA provider's opinion; July 2010 private provider's opinion.

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed COPD was proximately caused or proximately worsened beyond its natural progression (aggravated) by his service-connected GSW residuals?  

(b)  If not, is it at least as likely as not (probability of 50 percent or more) that the currently diagnosed COPD was incurred or aggravated as a result of exposure to sulfur, fuels, and/or fumes from firing canons and other weapons during combat service; or is otherwise directly related to military service?

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All service connection theories should be addressed, to include as secondary to the service-connected GSW residuals, as well as direct service connection based on exposure to sulfur and other chemicals during service.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


